Mr. Justice Woodward
delivered the opinion of the court,
Whether the assumption by the court below that the same grocery was superintended at different times by Mrs. Conley, one of the defendants, and by James Conlin, then her husband, was accurate or erroneous, depended on the testimony. On behalf of the defendants, it was insisted on at the trial, and at the argument here, that two separate establishments were kept at different periods by the husband and wife respectively. The statements of the witnesses were not sufficiently definite and clear to warrant the conclusion that the judge was mistaken in the view of the facts he presented to the jury. Perhaps, in-connection with the other evidence in the cause, these facts should have been left to be found by the verdict, but the ground alleged in the first assignment of error would not of itself justify a reversal of the judgment.
Although the testimony as to James Conlin’s declarations had been heard without objection, it was nevertheless the duty of the court to withdmv it from the consideration of the jury. The decía rations were stated in the charge to have been 'made after the entry of the judgments under which the lots were sold to the plaintiff. In Gamber v. Gamber, 6 Harris 363, Chief Justice Black said that “ declarations of an insolvent husband cannot, under any circumstances, be evidence for the wife.” And it was held in Parvin v. Capewell, 9 Wright 89, that “ a post-nuptial settlement of pro*45perty on a wife admits of other evidence than the declaration of the husband after he has fallen into embarrassments.”
In the fourth point presented on the part of the defendants, the court were asked to charge that if the property in dispute was owned in part by Mrs. Conley, and in part by her first husband, James Conlin, her interest should be secured by a conditional verdict, which should recognise it and fix its value. The sixth error has been assigned to the refusal of this point. The main, broad, vital question in the trial was whether by her contracts, by the payments which she made, and by the conveyances she received in her own name, Mrs. Conley acquired a valid title to this property. If she did, expenditures made afterwards by her husband for its improvement could not have the effect of changing the ownership in whole or in part. Materials furnished to him on credit towards the erection of buildings Avould create no tangible title which a creditor could seize'and sell under a judgment for their value. Furnished on the credit of the buildings, they would have afforded to the material men the foundation for mechanics’ liens. Furnished to the husband on the credit of the wife, they might have supported an action against her as having been employed to improve her separate estate. But it would be a novel application of legal rules that would make such a contract the means for the acquisition of an interest in the property, either for the benefit of the husband or for that of his creditor. It is taken for granted that the- fourth point was presented in view of the evidence that one of the judgments- under which the lots were sold was in part for materials which entered into the construction of the buildings. The $45 given to Mrs. Conley by her relatives had been made the ground for the second point, and that the court was justified in refusing to affirm, as well because of the remoteness of the date when the money was received, as of the inadequacy of its amount. If the fourth point was based on the theory that payments were made, while the .contracts were running, out of the common earnings of the husband and wife, it is difficult to see why established principles would not require that the sole ownership should be vested in the husband. Conditional verdicts under the practice in such precedents as Coolbaugh v. Pierce, 8 S. & R. 418, and Hauberger v. Root, 5 Barr 508, have been rendered only in favor of a beneficiary entitled to some actual legal or equitable interest in land under a deed, will, trust or contract. It would be a perversion of the practice regulating such verdicts to introduce it into such a case as this, while it would be extending to creditors the benefits of the mechanics’ lien laws in a very peculiar and incongruous way.
Of the remaining assignments in error, discussion in detail is not required. The eleventh and last complains of the instruction to the jury that the plaintiff had the right to recover because there was no evidence by which Mrs. Conley’s title could be supported. *46In this withdrawal of the cause, it is believed that injustice was done to the defendants. The contracts had been made in Mrs. Conley’s name, while she was James Oonlin’s wife, with his acquiescence and assent. There was testimony from which the jury might have inferred that long before the removal to Honesdale, it had. been agreed that she should support herself, retain her own earnings, and have the right to make any disposition of them she might choose. There was testimony also that the payments on the contracts were made by her exclusively. The deeds were executed to her, and appear to have been promptly recorded. The first judgment against Cbnlin was obtained in a suit begun on the 26th of November 1868, nearly ten months after the second deed — that from Daniel Kimble’s executor — was delivered. It was alleged on behalf of the defendants at the trial, that when the property was bought, Conlin owed no debts, was engaged in no business involving financial hazard, and had no intention to enter into such a business. And it was alleged that, he did not become embarrassed in any way until the property had been wholly paid for, and the last conveyance had been executed. It is true that to a large extent the proof of material facts rested on Mrs. Conley’s testimony. But the papers were in evidence, and there was outside testimony as to the relations the husband and wife bore to each other, as to the family’s mode of life, and as to Conlin’s dissipated habits.
Upon such facts as those thus appearing and alleged, the course of decision has long been uniform and distinct. Rogers v. Fales, 5 Barr 154, which was decided before the passage of the Act of 1848, involved the title to a chattel. The judgment was affirmed on the charge of Judge Bell, in which he said: “ As a general rule, personal property acquired by a wife passes to and will belong to her husband, whether acquired before or subsequent to the .commencement of the coverture. But a married woman may acquire a separate property in chattels, either by the gift of a stranger or of her husband. So where the property is purchased by the money, or created by the labor and industry of the wife, though, prima facie, it would be subject to his marital rights, yet he may consent that it shall be the property of his wife, to be held as of her separate estate, and if he do so, it is freed from his dominion.” While a conveyance of real estate to a wife by a husband, to secure it to her free from debts which he might contract in a new business into which he was about to enter as a partner, is of no effect against creditors who become such in the business of the partnership, yet the object of the conveyance is a question of fact for the jury to decide: Mullen v. Wilson, 8 Wright 413. A husband may, without the intervention of a trustee, settle upon his wife a reasonable portion of his estate, if it be not done in contemplation of future indebtedness, and he be free from debt, or perfectly solvent after the payment of all his existing debts; and no legal presumption of *47fraud arises upon such a settlement, but the question is one of fact for the jury as to the intention of the parties: Townsend v. Maynard, 9 Wright 198. In that case, the qualification that the settlement should not exceed a reasonable portion of the husband’s estate, was apparently derived by Judge Read from the opinion of Mr. Justice Thompson in Hinde’s Lessee v. Longworth, 11 Wheaton 199, in which it was held that the mere fact of the existence of a debt for a small amount would not make a deed from a parent to a child fraudulent, if it could be shown that the grantor was in prosperous circumstances and unembarrassed, and that the gift was a reasonable provision for the child according to his estate and condition in life, and leaving enough for the payment of the debts of the grantor. The opinion of this court in Coates v. Gerlach, 8 Watts 43, contained a similar qualification. It was decided there that a husband may make a gift to his wife, or a settlement upon her, without the intervention of a trustee, which equity will sustain, if it be no more than a reasonable provision for her, proportioned to his circumstances, and not hurtful to his creditors. But the vital question must always be whether creditors, existing or prospective, are to be endangered. The amount of the gift, or the value of the property settled, as proportioned to the donor or settler’s whole estate, is an element to enter into the consideration of the design and purpose of a particular transaction. Excessiveness in amount or value would not be enough alone to create the implication of an intended fraud. In Nippes’s Appeal, 25 P. F. Smith 472, where a husband made a voluntary conveyance to his wife of land subject to alien for purchase-money, it was held that the lien was not such a debt as would render the conveyance void as to subsequent creditors, and that, there being no evidence of a fraudulent purpose, the fact that it was all the property the husband owned was immaterial: Williams v. Davis, 19 P. F. Smith 21, which denied to later creditors the right to take advantage of the fact that a mortgage was a lien on land at the time of its conveyance by a husband to his wife, was a precedent for the rule applied in Nippes’s Appeal. In Morris v. Ziegler, 21 P. F. Smith 450, a husband had -conveyed land to his wife, and a judgment afterwards recovered against him had been purchased by a third person before the deed was recorded. It was ruled, as there was no fraud in the conveyance, and no intentional concealment of the fact of its execution in order to give the husband a false credit, that the title of the wife would prevail against the judgment, and that the failure to record the deed was not such laches as would estop her as against a judgment-creditor of her husband. And in Thompson v. Thompson, 1 Norris 378, it was held that the right of a husband to procure a conveyance of land to be made to his wife, and to settle the land upon her, wa3 not affected by the fact that he had borrowed a portion of the purchase-money at the time of the execution of the deed, if at that time he had no other debts, and was not about to enter .into any hazardous business or contract any fresh obligations. It is *48manifest from tbe authorities that the questions in this cause ought to have been left to the determination of the jury. It was the fact, and not the form of the settlement of the property by James Conlin upon his wife, that was in dispute. His agreement, acted on through a series of years, that she should retain the control of her own earnings, and invest them in property in her own name, was as valid a gift as a conveyance -would have been which he might have procured to be made to her in consideration of purchase-money advanced by him to the grantor.
In answer to the third point of the defendants, the court ruled that there was no evidence of neglect on the par.t of Conlin to provide for his wife by reason of habits of drunkenness, profligacy, or other cause. With the advantage the president judge possessed of seeing and hearing the witnesses who were examined, it may be that the ruling Avas right, although it would seem that there was some direct, affirmative evidence significant enough to be entitled' to submission. As the case goes back for a fresh trial on other grounds, it is only necessary to repeat what was decided in Black v. Tricker, 9 P. F. Smith 13, that the Act of the 5th of May 1855 is remedial, and is to be interpreted benignly; that the second section is in pari materia Avith the Feme Sole Traders’ Act of the 22d of February 1718; and that under that section it is not necessary that there should be the decree of any court that a wife is to be regarded as a feme sole trader, to entitle her to accumulate and hold property “ against the husband, his creditors and the whole Avorld.” The right results from proof that she has been thrown upon her own resources for support, and that her husband has deserted her, or has neglected to provide for her from any cause.
Judgment reversed, and venire facias de novo awarded.